Citation Nr: 0944056	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-40 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Heberden's node of 
the right middle finger, to include as secondary to service-
connected degenerative joint disease of the right knee.  

2.  Entitlement to service connection for cognitive changes, 
to include as secondary to service-connected hypertension.  

3.  Entitlement to a compensable rating for hypertension.  

4.  Entitlement to a compensable initial rating for 
arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had 20 years active duty service ending in 
November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran a compensable rating for 
hypertension.  The Veteran subsequently initiated and 
perfected an appeal of this rating determination.  

This appeal also arises from an October 2005 rating decision, 
which denied the Veteran service connection for Heberden's 
node, claimed as secondary to degenerative joint disease of 
the right knee, and for cognitive changes, claimed as 
secondary to hypertension.  Within a second October 2005 
rating decision, the Veteran was awarded service connection, 
with a noncompensable initial rating effective March 4, 2002, 
for arteriosclerotic heart disease.  The Veteran also 
subsequently initiated and perfected appeals of these rating 
determinations, to include the assignment of a noncompensable 
initial rating for his arteriosclerotic heart disease.  

The Board notes that within a January 2007 written statement, 
the Veteran alleged clear and unmistakable error within the 
February 2005 rating decision denying him a compensable 
rating for his hypertension.  However, a claim of clear and 
unmistakable error, as defined by 38 C.F.R. § 3.105(a), may 
only be brought against a prior decision which is "final and 
binding".  38 C.F.R. § 3.105(a) (2009); see Fugo v. Brown, 6 
Vet. App. 40 (1993).  As the February 2005 rating decision is 
not final due to the fact the Veteran has initiated and 
perfected an appeal of this determination and the issue 
awaits Board adjudication, a clear and unmistakable error 
claim on this issue is premature and may not be considered by 
VA at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected 
hypertension and arteriosclerotic heart disease.  According 
to the May 2006 VA examination report, the Veteran has also 
received private medical care, including a December 2005 
angiogram, for his cardiovascular disabilities.  Review of 
the record does not indicate such pertinent medical treatment 
evidence is of record; while some private medical treatment 
records have been obtained, these date only to early 2004.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  This 
duty includes obtaining pertinent medical records identified 
by the Veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2009).  However, the Board observes that in the present case, 
these records are held by private medical care providers, and 
the Veteran has not yet identified the specific names and 
addresses of these care providers.  Therefore, the Veteran is 
put on notice that because such records are private, and VA 
may not obtain them without his expressed written consent, 
his cooperation is required for this development to be 
afforded him by VA.  In the alternative, the Veteran retains 
the right to obtain such evidence himself and submit it to VA 
directly.  

Next, the Board observes that the Veteran seeks service 
connection for Heberden's node and for cognitive changes, 
both claimed as secondary to service-connected disabilities.  
According to a December 1997 VA clinical notation, the 
Veteran was diagnosed with Heberden's node "most likely 
related to degenerative arthritis."  The Veteran has been 
diagnosed with degenerative arthritis of several joints, and 
has been awarded service connection for degenerative joint 
disease of the right knee and degenerative disc disease of 
the lumbosacral spine.  As the medical evidence of record 
suggests but does not establish a possible nexus between the 
Veteran's claimed Heberden's node and his service-connected 
degenerative arthritis of the right knee and/or back, the 
Board finds further development is required.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  

Likewise, the Veteran has claimed service connection for 
cognitive changes due to his service-connected hypertension.  
A VA psychological evaluation was afforded the Veteran in 
February 2002, and the examiner found deficits in several 
areas, including attention, verbal learning, and executive 
functioning.  Possible causes for these findings included the 
Veteran's educational background for his first 12 years of 
education, sleep apnea, and/or "some kind of insult to the 
brain", possibly involving frontal lobe pathology.  A March 
2002 addendum to the examination report included a notation 
from a consulting psychoneurologist who stated that the 
Veteran's history of elevated blood pressure represented a 
risk factor for vascular disease and related cognitive 
deficits.  Both the examiner and the neuropsychologist 
determined that a sleep study and CT scan of the Veteran's 
brain were warranted.  A sleep study, which found no evidence 
of sleep apnea, was afforded him in November 2002, but no CT 
scan is of record.  More importantly, while VA medical 
experts suggested the Veteran's hypertension could be "a 
risk factor" for frontal lobe injuries and resulting 
cognitive impairment, they did not state definitively whether 
that was the case.  Thus, the Board finds additional medical 
development is required to determine whether the Veteran has 
a psychiatric or neurological disability characterized by 
cognitive impairment as a result of his service-connected 
hypertension.  

Accordingly, the case is REMANDED for the following actions:  

1.  Send the Veteran a letter requesting 
he provide contact information and written 
authorization for VA to obtain his 
treatment records from any and all medical 
care providers who have treated him for 
his hypertension and/or arteriosclerotic 
heart disease.  If he fails to respond, 
that fact must be noted for the record.  
Once such information is received from the 
Veteran, obtain any private medical 
records identified by him.  If no such 
records are available, that fact must be 
documented within the claims folder.  In 
the alternative, inform the Veteran that 
such evidence is potentially relevant to 
his claim, and he may obtain and submit it 
on his own behalf.  

2.  .  Schedule the Veteran for an 
appropriate VA examination for the purpose 
of determining the etiology of the claimed 
Heberden's node of the right middle 
finger.  The claims file must be furnished 
to the examiner for review in connection 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the Veteran's current 
Heberden's node, if present, is due to, 
the result of, or has been aggravated by a 
service-connected disability, to include 
degenerative joint disease of the right 
knee and/or degenerative disc disease of 
the lumbosacral spine.  The examiner 
should provide a complete rationale for 
all conclusions reached.  If the examiner 
determines that the requested opinion 
cannot be provided without resort to mere 
speculation than he or she discuss why 
such an opinion is not possible.  

3.  Schedule the Veteran for a VA 
neuropsychiatric examination for the 
purpose of evaluating his claimed 
cognitive disorder.  The claims file must 
be furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests, as determined 
by the examiner (to include a CT scan if 
deemed medically advisable), should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  
After fully examining the Veteran and 
reviewing his medical history, the 
examiner should identify any current 
neurological or psychiatric disabilities 
characterized by cognitive impairment or 
changes.  Based on a review of the claims 
file and the examination findings, the 
examiner should state whether it is at 
least as likely than not (a 50% or higher 
degree of probability) that any current 
identified disability is due to, the 
result of, or is otherwise aggravated by, 
the Veteran's service-connected 
hypertension.  The examiner should provide 
a complete rationale for all conclusions 
reached.  If the examiner determines that 
the requested opinion cannot be provided 
without resort to mere speculation than he 
or she discuss why such an opinion is not 
possible.

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

